Citation Nr: 1451006	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-36 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1963 to February 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran did not submit a notice of disagreement in response to the October 2007 rating decision.  However, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Here, new and material evidence (i.e. personal statements from the Veteran and information from the Mayo Clinic) was received within a year of the unappealed October 2007 rating decision.  Accordingly, the October 2007 rating decision is the proper rating action on appeal and this issue has not been characterized as a claim to reopen.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

In a statement submitted in September 2012, the Veteran raised claims of entitlement to service connection for bilateral hearing loss and tinnitus.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, hypertension had onset during active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§  1110, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hypertension.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's service treatment records do not show diagnoses or treatment of hypertension.  Blood pressure readings recorded at the respective examinations provided upon entrance in February 1963, and at separation in December 1964, were 132/82 and 138/70.

Post-service VA treatment records show treatment for hypertension.  

The Veteran has submitted a medical opinion from a private physician who has reviewed the Veteran's military and post-service medical records.  This physician opined that, based on her review of the Veteran's medical records and his reported history of receiving treatment for essential hypertension since the early 1970s, it is at least as likely as not that his current hypertension had onset during military service.  The physician supported her opinion with an adequate clinical rationale. 

There is no medical opinion to the contrary in the record.  Further, the Veteran reports that he was officially diagnosed with hypertension and received treatment for that condition, within a few years of service discharge and the Board has no reason to doubt this report.  See Jandreau, supra.

Resolving all doubt in the Veteran's favor, service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


